Exhibit 10.4

LOGO [g65903ex10_4cov.jpg]

 

CLIFFORD CHANCE

LIMITED LIABILITY PARTNERSHIP

28 April 2008

WABCO AUTOMOTIVE U.K. LIMITED

as Seller

and

WABCO FUNDING SPRL as Purchaser

RECEIVABLES SECURITISATION DEED

UK/1494628/08 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_4rom.jpg]

 

CONTENTS

Clause

Page

1. Definitions 1

2. Offer for Receivables 7

3, Acceptance, Purchase and Assignment 8

4. Payment of the Purchase Price 10

5. Perfection and Further Assurance 10

6. Appointment of Servicer 11

7. Insolvency Risk 12

8. Deemed Collections 12

9. Default Interest 13

10. Representations and Warranties of the Seller 13

11. Representations and Warranties of the Purchaser 14

12. Covenants 15

13. Termination and Default 16

14. Taxes, Increased Costs and Indemnities 18

15. Transfers 22

16. Disclosure of Information 22

17. No Liability and No Petition and limited recourse 23

18. Waiver 24

19. Partial Invalidity 24

20. Notices and Amendments 24

21. Contracts (Rights of Third Parties) Act 1999 25

22. Governing Law and Jurisdiction 25

SCHEDULE 1 General Terms and Conditions 27

SCHEDULE 2 Addresses for Notice 28

SCHEDULE 3 Form of Offer 29

SCHEDULE 4 Certificate of Officer 30

SCHEDULE 5 Conditions Precedent 31

UK/1494628/08 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p1.jpg]

 

THIS RECEIVABLES SECURITISATION DEED is made on 28 April 2008

BETWEEN:

(1) WABCO AUTOMOTIVE U.K. LIMITED an English company with its registered office
at Beacon Works, Texas Street, Leeds, LS27 0HQ, United Kingdom (the “Seller”);
and

(2) WABCO FUNDING SPRL, a Belgian company with its registered office at Rue de
Genval 20, 1301 Bierges, Belgium (the “Purchaser”).

WHEREAS:

The Seller originates trade receivables in the ordinary course of its business.
The parties wish to arrange for the offer for sale from time to time at the
discretion of the Seller and for the purchase from time to time at the
discretion of the Purchaser of trade receivables originated by the Seller.

The Seller acknowledges that the Purchaser may on-sell a number of the
Receivables purchased under this Deed to Tulip Asset Purchase Company B.V. (the
“Onward Purchaser” or “TAPCO”) under the RPA as part of a trade receivables
securitisation transaction for certain European subsidiaries and affiliates of
WABCO Holdings Inc.

IT HAS BEEN AGREED AS FOLLOWS:

I. DEFINITIONS

1.1 The expressions defined in the Receivables Purchase Agreement dated on or
about the date hereof shall, except where the context otherwise requires and
save where otherwise defined herein, have the same meanings in this Deed and in
the recitals hereto.

1.2 In this Deed, except as the context otherwise requires:

“Advances” means all Advances and Same Day Advances made pursuant to the
Liquidity Facility Agreement (as defined therein), all Drawings under the Euro
Standby Letter of Credit Agreement and all drawings made under the Euro
Programme Enhancement Facility Agreement (in each case as defined therein);

“Adverse Claim” means any charge, encumbrance, proprietary or security interest,
right of retention, lien or other right or claim in, over or on any person’s
assets or properties in favour of any other person (but excluding the rights of
the Debtor under any Contract in respect of the use or possession of goods the
subject of such Contract);

“Affiliate” means as to a specified entity, any entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the entity specified;

UK/1494628/08 - 1 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p2.jpg]

 

“Aggregate Outstanding Nominal Amount” means at any time, with respect to all
Sold Receivables, the aggregate Outstanding Nominal Amount of each Sold
Receivable;

“Average Collection Period” means at any time the latest figure published by the
Seller for the average number of days between the invoice date of its
Receivables and the date of collection of such Receivables;

“Business Day” means any day (other than a Saturday or a Sunday) on which banks
are open for business in London, Amsterdam, Brussels and New York and, if such
reference relates to the date for the payment or purchase of any sum denominated
in any currency not the lawful currency in London, Amsterdam, Brussels or New
York, any day on which banks in the principal financial centre of the country of
such currency are open for business;

“Collections” means, with respect to any Sold Receivable, all amounts received
in respect of such Sold Receivable including the following:

(i) cash collections, finance, interest, late payment or similar charges;

(ii) payments made on any bill of exchange, promissory note or other negotiable
instrument issued in respect of such Sold Receivable to any holder thereof;

(iii) all cash proceeds of Related Security with respect to such Sold
Receivable; and

(iv) any Deemed Collections of such Sold Receivable;

“Conditions Precedent” means the conditions precedent to the valid delivery of
an Offer set out in Schedule 5;

“Contract” means each of the agreements between the Seller and a Debtor which is
subject to the General Terms and Conditions set out in Schedule 1, pursuant to
which a Debtor shall be obliged to pay for goods purchased from or services
provided by the Seller;

“Credit and Collection Policies” means the collection policies and practices
from time to time applied by the Seller and notified in writing to the Purchaser
and to the Onward Purchaser in relation to Receivables in accordance with the
laws of the jurisdiction in which the Seller originates or administers
Receivables;

“CP Programme” means the commercial paper programme established “by the Issuer
pursuant to the Dealer Agreements;

“Debtor” means a person set out in the records of the Seller as being obliged to
make payments for the provision of goods or services by the Seller evidenced by
a Contract for which an invoice has been issued (or, if different, the person so
obliged);

“Deemed Collection” has the meaning set out in Clause 8;

UK/1494628/08 - 2 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p3.jpg]

 

“Defaulted Receivable” means any Sold Receivable (other than a Disputed
Receivable or a Written-off Receivable) in respect of which:

(i) the Servicer has not been paid by the relevant Debtor (including, without
limitation, payments made by third parties on behalf of the Debtor) by the end
of the Collection Period (as defined in the RPA) during which such Sold
Receivable becomes more than 90 days overdue for payment from its Receivable Due
Date (as defined in the RPA); or

(ii) the related Debtor is subject to an Insolvency Event; or

(iii) a declaration has been made by the Seller or by the Servicer, if the
Seller is no longer the Servicer, that such Sold Receivable is irrecoverable; or

(iv) legal proceedings have been commenced for its recovery; or

(v) the Servicer has transferred to the doubtful receivables account; or

(vi) payment rescheduling has occurred.

For these purposes, if a Sold Receivable is credit-insured with an insurance
company acceptable to TAPCO only the uninsured portion of such Sold Receivables
shall be deemed a Defaulted Receivable;

“Disputed Receivable” means any Receivable in respect of which payment is
disputed in whole or in part, with or without justification, by the Debtor owing
such Receivable whether by reason of any matter concerning the goods in respect
of which the original invoice was issued or by reason of any other matter
whatsoever or in respect of which a set-off or counterclaim is being claimed by
such Debtor;

“EU Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 of 29 May
2000;

“EURIBOR” means:

(a) the percentage rate per annum equal to the offered quotation which appears
on the page of the Telerate Screen which displays the rate of Banking Federation
of the European Union for the euro (being currently page 248) for such period as
of 11.00 a.m. (Brussels time) on the relevant calculation date or, if such page
or such service shall cease to be available, such other page or such other
service for the purpose of displaying the rate of the Banking Federation of the
European Union as ABN AMRO Bank N.V. shall select;

(b) (if no Screen Rate is available for the relevant period) the arithmetic mean
of the rates (rounded upwards to four decimal places) as supplied to the
Purchaser at its request quoted by the Reference Bank to leading banks in the
European interbank market,

UK/1494628/08 - 3 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p4.jpg]

 

as of 11.00 a.m. (Brussels time) on the quotation day for the offering of
deposits in euro for a period comparable to the relevant term;

“Event of Default” has the meaning defined in Clause 13.2;

“Facilities” means each of the Liquidity Facility Agreement, the Euro Programme
Enhancement Facility Agreement and the Euro Standby Letter of Credit Agreement;

“Funding Agreement” means the loan agreement between TAPCO and the Issuer under
which the Issuer may agree from time to time to advance moneys to TAPCO for the
purchase of receivables (or the funding of the purchase of receivables) and any
other agreement whereby TAPCO acquires or may acquire funds for the purposes of
purchasing Purchased Receivables (as defined in the RPA), but shall exclude the
Facilities;

“Insolvency Event” means, in relation to any party, the occurrence of any one or
more of the following: (a) such party is or would as a consequence of making an
Offer and the acceptance of such Offer be unable to pay its debts as they fall
due within the meaning of Section 123 of the Insolvency Act 1986, (b) the
petition shall have been presented for the making of an administration order or
a winding up order in relation to it or any reorganisation, arrangement,
adjustment, protection, relief or composition of it or its debt under any law
relating to bankruptcy, insolvency or reorganisation or relief of debtors shall
have occurred, or seeking the entry of any order for relief for the appointment
of a receiver or trustee for it or any substantial part of its property, or
(c) any proceeding of the type described in the foregoing Clause (b) shall be
instituted by such party and shall have remained undismissed for a period of
sixty (60) consecutive days, or an order granting relief requested in any such
proceeding shall be entered;

“Issuer” means Tulip Euro Funding Corporation Limited, a limited liability
company incorporated in Jersey and having its registered office at 26 New
Street, St Helier, Jersey, Channel Islands;

“Liquidity Facility Agreement” means the liquidity facility agreement dated on
or about the date hereof between the Onward Purchaser, ABN AMRO Bank N.V. and
the Banks (as defined therein) and any extension or renewal thereof;

“Loan Agreement” means the loan agreement made between the Purchaser as Borrower
and Wabco Financial Services SPRL as Lender;

“Loans” means all outstanding loans or part thereof made to TAPCO pursuant to
the Funding Agreement for the purpose of financing or refinancing any purchase
under the Receivables Purchase Agreement;

“Matured Value” means, in respect of any Loan, the sum of (a) the principal
amount thereof, (b) all unpaid interest which is scheduled to become due
(whether or not then due) under such Loan and (c) all unpaid fees and other
amounts which are then known and scheduled to become due (whether or not then
due) on, or in connection with such Loan, in each case payable to, or for the
benefit of the Issuer. For the purposes of

UK/1494628/08 - 4 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p5.jpg]

 

calculating whether the Aggregate Receivables Investment (as defined in the RPA)
denominated in euro or Sterling exceeds the Matured Value of the Loans, as the
case may be, the Outstanding Nominal Amount of each Receivable shall be
converted into US dollars using the rate of exchange contracted in the Hedging
Transaction (as defined in the RPA) entered into by TAPCO to hedge its exposure
under the Funding Agreement in connection with the funding of the purchase of
such Receivable for the delivery to TAPCO of US dollars against the delivery by
TAPCO of euro or Sterling;

“Nominal Amount” means, with respect to any Receivable, the principal amount of
such Receivable as reflected in the books of the Seller;

“Offer” means a written offer in substantially the form set out in Schedule 3;
“Offer Date” means a day which is two Business Days prior to a Purchase Date;
“Other Receivables Sale Agreements” means each of the following agreements:

(a) the Receivables Sale Agreements dated on or about the date hereof and made
between the Purchaser and WABCO Fahrzeugsysteme GmbH;

(b) the Receivables Sale Agreements dated on or about the date hereof and made
between ABN AMRO Bank N.V. (Amsterdam Branch) and WABCO France S.A.S.;

(c) the Onward Sale Agreement dated on or about the date hereof and made between
ABN AMRO Bank N.V. (Amsterdam Branch) and Wabco Funding SPRL; and

(d) any other Receivables Sale Agreement to be entered into by the Purchaser and
a Seller from time to time, with the prior written consent of the Onward
Purchaser;

“Other Servicing Agreements” means each Servicing Agreement dated on or about
the date hereof between TAPCO and each Servicer appointed pursuant to each such
Servicing Agreement;

“Outstanding Nominal Amount” means at any time, with respect to any Sold
Receivable, the Nominal Amount of such Sold Receivable as determined by the most
recent Monthly Report, less the amount of Collections received by TAPCO and
applied to the Nominal Amount of such Sold Receivable, provided that such
Outstanding Nominal Amount shall be restored in the amount and to the extent of
any Collections so received and applied if at any time the distribution of such
Collections is rescinded or must otherwise be returned for any reason. For these
purposes, Collections shall not be treated as “received” by TAPCO until they
have been credited to the Operating Account or applied to amounts due by TAPCO
pursuant to Clause 9 of the RPA;

“Programme Limit” shall have the meaning ascribed to such term in the RPA;

UK/1494628/08 - 5 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p6.jpg]

 

“Purchase Date” means, with respect to any sale of Receivables, the date upon
which such sale is completed in accordance with Clause 3 of this Deed;

“Purchase Price” shall have the meaning ascribed to such term in Clause 4;

“Purchaser’s Account” means the account number 720-5404858-30 in the name of the
Purchaser with ABN AMRO Bank N.V, Belgium branch;

“Receivable” means any indebtedness owed or purported to be owed to the Seller
by a Debtor as the price for goods or services supplied by the Seller to such
Debtor;

“Receivables Purchase Agreement” or “RPA” means the receivables purchase
agreement dated on or about the date hereof and made between the Purchaser and
TAPCO providing for the on-sale by the Purchaser to TAPCO of certain Receivables
purchased under this Deed;

“Records” means, in respect of any Receivable, all Contracts, correspondence,
notes of dealings and other documents, books, books of account, registers,
records and other information (including, without limitation, computer
programmes, tapes, discs, data processing software and related property and
rights) maintained (and recreated in the event of destruction of the originals
thereof) with respect to such Receivable and the related Debtor;

“Related Security” means with respect to any Receivable:

(a) all Adverse Claims of the Seller on any property from time to time, if any,
purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by a Debtor describing any collateral security securing such
Receivables;

(b) all guarantees, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise;

(c) all Records related to such Receivable; and

(d) all proceeds at any time howsoever arising out of the resale, redemption or
other disposal of (net of collection costs), or dealing with, or judgements
relating to, any of the foregoing, any debts represented thereby, and all rights
of action against any person in connection therewith;

“Relevant Claim” means, in respect of any tax for which the Seller would be
liable to pay, indemnify or make an additional payment to the Purchaser under
Clause 14, any claim, assessment, notice, demand or other document issued or
action taken by or on behalf of a tax authority by which the Purchaser is liable
or is sought to be made liable

UK/1494628/08 - 6 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p7.jpg]

 

to make a payment to the tax authority or to another person or is denied or
sought to be denied a Relief;

“Relief” means any loss, relief, allowance, exemption, set-off, deduction, right
to repayment or credit or other relief of a similar nature granted by or
available in relation to tax pursuant any legislation or otherwise;

“Sale Discount” means, on any Purchase Date, the product of (a) the aggregate
Nominal Amount of all Receivables to be purchased on such Purchase Date, and
(b) a fraction having as the numerator the Average Collection Period on such
Purchase Date, and as denominator 360, and (c) EURIBOR for a duration equal to
the Average Collection Period on such Purchase Date (calculated on an actual/360
basis);

“Sale Fee” means, on any Purchase Date, 0.1% of the Nominal Amount of all
Receivables to be purchased on such Purchase Date, or such other percentage
agreed between the parties;

“Securitisation Agreements” means

(i) this Deed and any Other Receivables Sale Agreement;

(ii) the RPA;

(iii) the Accounts Administration Agreement;

(iv) the Loan Agreement;

(v) the Facilities; and

(vi) the Servicing Agreement and any Other Servicing Agreement;

“Servicer” means such person so designated from time to time in accordance with
the Servicing Agreement and being at the date hereof WABCO Automotive U.K.
Limited;

“Servicing Agreement” means the servicing agreement dated on or about the date
hereof between a Servicer and TAPCO;

“Sold Receivables” means any Receivable sold and purchased (or, if the context
so requires, to be sold and purchased) under this Deed; and

“Written-Off Receivable” means any Receivable which has been written off as
irrecoverable for accounting purposes by the Seller in accordance with the
Seller’s general accounting practices.

2. OFFER FOR RECEIVABLES

2.1 On each Offer Date after the Conditions Precedent have been fulfilled to the
satisfaction of, or waived by, the Purchaser but in any event before the
Termination Date, the Seller may (but shall not be obliged to) offer to sell and
to assign to the Purchaser Receivables and their Related Security by delivering
to the Purchaser by facsimile an Offer meeting the requirements set forth below.

UK/1494628/08 - 7 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p8.jpg]

 

2.2 Each Offer delivered pursuant to Clause 2.1 shall:

(a) specify the aggregate Nominal Amount of the Receivables to be purchased on
such Purchase Date, and the Purchase Price in relation to such Offer;

(b) identify in relation to each such Receivable:

(i) the name and account number of the Debtor owing such Receivable and its
address;

(ii) the invoice date and invoice number;

(iii) the Receivable due date; and

(iv) the Nominal Amount of each such Receivable;

(c) specify the bank and account into which the Purchase Price is to be paid.

2.3 Delivery of an Offer pursuant to Clause 2.1 shall constitute an offer by the
Seller binding upon it to sell, to transfer and to assign to the Purchaser with
full title guarantee on the following Purchase Date each of the Receivables
designated in such Offer and the Related Security.

3. ACCEPTANCE, PURCHASE AND ASSIGNMENT

3.1 Upon delivery of an Offer in accordance with Clause 2, the Purchaser may,
but shall not be obliged to, accept such Offer in respect of all or any
Receivables the subject of such Offer if:

(a) no Event of Default shall have occurred and be continuing as at the proposed
Purchase Date;

(b) the Conditions Precedent have been fulfilled to the satisfaction of the
Purchaser or waived by it;

(c) the Offer meets the requirements of Clause 2.2;

(d) the representations and warranties set out in Clause 10 are true in each and
every respect;

(e) the proposed Purchase Date is a Purchase Date;

(f) on the proposed Purchase Date, assuming the Offer is accepted, the Aggregate
Receivables Investment would be equal to or higher than the sum of (i) the
aggregate of the Matured Value of the Loans outstanding from the Issuer to the
Onwards Purchaser and (ii) all outstanding Advances (where applicable, such
amounts to be converted to euro at the rate specified in the relevant hedging
agreement);

UK/1494628/08 - 8 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p9.jpg]

 

by depositing not later than 2.15 p.m. (Brussels time), to the account specified
in the Offer in immediately available funds on the relevant Purchase Date and
without set off, netting or deduction, the sum of £1,000 whereupon such
Receivables and Related Security shall be sold, transferred and assigned to the
Purchaser and title thereto shall pass from the Seller to the Purchaser.
Provided always that, if any of the conditions referred to above (save for those
conditions which refer to the valid title of the Seller and the transferability
of the relevant Receivable) are not met to any extent, then (whether or not the
Purchaser is aware of the breach of such conditions) this shall affect neither
the validity of the purchase contract (subject to the rights of the Purchaser
thereunder) nor of the Purchaser’s title to the relevant Receivables nor any
remedy the Purchaser may have for such breach whether under this Deed or at law.

3.2 Each Offer may be accepted only with respect to the Receivables specified in
the relevant Offer and any purported form of acceptance of such Offer otherwise
than in the manner specified above shall be null and void and of no effect (and
for the avoidance of doubt nothing in this Deed or in any Offer or in any other
document shall of itself operate so as to convey or transfer to any person any
interest in any Receivables or Related Security).

3.3 The Seller shall indemnify the Purchaser against any loss or expense
incurred by the Purchaser as a result of any purported revocation of an Offer or
any failure by the Seller to complete the sale, purchase and assignment of the
Receivables specified in an Offer other than any loss or expense resulting from
the negligence or default on the part of the Purchaser in connection therewith,
and in no event shall the Seller be liable for any special, punitive or
consequential damages asserted by the Purchaser.

3.4 If any Receivable or the Related Security is not transferred for any reason
following acceptance of an Offer in accordance with the terms of this Deed other
than the Purchaser’s own negligence or default, the Seller shall be obliged to
take all actions necessary for the transfer of such Receivable or Related
Security without undue delay and its own expense. The Seller shall indemnify the
Purchaser against any loss or expense reasonably incurred by the Purchaser as a
result of the failure to transfer the same, other than any loss or expense
resulting from the negligence or default on the part of the Purchaser in
effecting such transfer.

3.5 The Seller may demand performance by the Purchaser of its obligations
hereunder and enforce these obligations, but waives the right to demand
rescission of the purchase of any Receivable. The Seller waives any unpaid
seller’s lien that it may have.

3.6 If, at any time on or before the close of business on any Business Day of
the Seller, the Aggregate Receivables Investment (as defined in the RPA) is less
than the aggregate of the Matured Value of the Loans and all outstanding
Advances (where applicable converted to U.S. dollars at the rate specified in
the relevant Hedging Transaction (as defined in the RPA)), the Seller may offer
to sell to the Purchaser an additional amount of Receivables at such Purchase
Price as is necessary to reduce such deficiency to zero.

UK/1494628/08 - 9 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p10.jpg]

 

3.7 If the Seller shall fail to offer to sell Receivables pursuant to Clause
3.6, then the Purchaser shall be entitled to declare the occurrence of a
Termination Event and the Purchaser shall have no right to any monetary
compensation or to seek to compel the Seller to effect any such additional
sales.

4. PAYMENT OF THE PURCHASE PRICE

4.1 On each Purchase Date on which the Purchaser accepts an Offer in accordance
with clause 3.1, the Purchaser shall (in addition to the payment of the amount
of £1,000 contemplated by Clause 3.1) pay to the Seller the purchase price for
the Receivables sold on that date, calculated as follows (the “Purchase Price”):

(a) the Outstanding Nominal Amount of the Receivables sold on the relevant
Purchase Date; minus

(b) the Sale Fee; minus

(c) the Sale Discount; minus

(d) £1,000.

4.2 The Nominal Amount of the Receivables, for the purposes of the above
calculations, includes VAT if applicable.

4.3 On each date upon which this Deed requires an amount to be paid by either
party hereunder, such party shall, save as expressly provided herein, make the
same available to the payee by payment in the relevant currency and in
immediately available, freely transferable, cleared funds to such account and
bank as the relevant payee shall have specified for this purpose

4.4 All payments made by the Seller hereunder shall be made free and clear of
and without any deduction for or on account of any set-off or counterclaim.

4.5 The Purchaser may, but need not, apply any sum at any time due from it to
the Seller (in its capacity as Seller or Servicer) under this Deed or under the
Servicing Agreement in or towards satisfaction of any amount then due from the
Seller (in its capacity as Seller or Servicer) and, for this purpose, the
Purchaser may apply the sum so due from it in or towards the purchase of such
amounts of such other currencies as may be required to effect such application

5. PERFECTION AND FURTHER ASSURANCE

5.1 The Purchaser may do whatever is necessary to ensure that the sale of the
Receivables is duly perfected against both the Seller and indirectly each
Debtor. The Purchaser may in particular give notice of the sale of the
Receivables to the Debtors at any time, and may require the Seller to do so. To
this effect, the Seller shall deliver to the Purchaser simultaneously with the
execution of this Deed a certificate in the form of Schedule 4, duly printed on
its headed paper and executed by a duly authorised officer.

UK/1494628/08 - 10 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p11.jpg]

 

Each notification made by the Purchaser in accordance with this Clause 5.1 may
be accompanied by a photocopy of such certificate.

5.2 The Seller agrees that from time to time it will promptly execute and
deliver all instruments and documents and take all action that the Purchaser may
reasonably request in order to perfect or protect the assignment of the
Receivables or to enable the Purchaser to exercise or enforce its rights under
this Deed.

5.3 Any notice to the Debtors pursuant to this Clause 5 shall instruct the
Debtors to pay the amount of the Sold Receivables directly to the Purchaser or
TAPCO, as the case may be, and shall state the relevant bank account number.

5.4 If any Receivable or the Related Security is not transferred for any reason,
the Seller shall be obliged to take all actions necessary for the transfer of
such Receivable or Related Security without undue delay and at its own expense.
The Seller shall indemnify the Purchaser against any loss or expense incurred by
the Purchaser as a result of the failure to transfer the same, other than any
loss or expense resulting from the negligence or default on the part of the
Purchaser in effecting such transfer.

5.5 Without prejudice to the provisions of Clauses 13.1 to 13.4, the Seller
irrevocably constitutes and appoints the Purchaser, with full power of
substitution, as its true and lawful attorney and agent, with full power and
authority in its name or otherwise, and in its place and stead, and for its use
and benefit at any time after the occurrence of a Event of Default which has
been notified to the Seller in writing and which has not been cured to the
satisfaction of the Purchaser within 5 days of receipt of such notice to take
such action as the Purchaser may deem necessary or desirable in order to
protect, its own interests, the interests of TAPCO and/or the liquidity banks
and/or the Purchaser under this Deed and/or to perfect title to any of the Sold
Receivables, or Related Security, including the giving of notices of assignment,
redirection of mail and the endorsement of drafts, cheques and other payment
media, to perform any agreement or obligation of the Seller or the Servicer
under or in connection with this Deed and to exercise all other remedies of the
Seller under this Deed or existing at law. In furtherance of the power herein
granted, the Purchaser and the Seller will assist and co-operate with the
Purchaser and provide such facilities as the Purchaser may request. The power of
attorney hereby granted is given by way of security, is coupled with an
interest, and is irrevocable and will extend to and be binding upon the
successors and assigns of the Seller.

6. APPOINTMENT OF SERVICER

6.1 The servicing, administering and collection of the Sold Receivables shall be
conducted by the Servicer, pursuant to the Servicing Agreement.

6.2 In availing itself of its powers as an attorney of the Seller pursuant to
Clause 5.5, the Purchaser may, inter alia, initiate legal proceedings against a
Debtor for the collection of a Receivable in the name of the Seller. Before
initiating legal proceedings, the Purchaser (unless it is prevented from doing
so as a result of the sale of the Receivable

UK/1494628/08 - 11 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p12.jpg]

 

to a third party) shall offer the Seller the possibility to buy back such Sold
Receivable at its outstanding Nominal Amount.

7. INSOLVENCY RISK

7.1 For the avoidance of doubt, the parties confirm that the Purchaser shall
bear the risk of insolvency of the Debtors of the Receivables purchased by it
hereunder.”

8. DEEMED COLLECTIONS

8.1 If on any day:

(a) a Receivable becomes a Disputed Receivable;

(b) the Nominal Amount of any Receivable is reduced by reason of any set-off or
counterclaim or any discount or other trade credit;

(c) the effectively collectible amount of a Receivable is reduced by reason of
any deduction on account of tax; or

(d) the Seller is entitled to claim from any tax authorities a refund of any
amount of VAT included in a Receivable;

the Seller shall be deemed to have received on such day a “Deemed Collection” in
an amount equal to the nominal amount of such Receivable plus any reasonable
expenses that the Purchaser has already incurred in connection with the
administration or attempted collection of such Receivable (in the case of
paragraphs (a) to (c)), or the amount of such collection, reduction or refund
(in the case of paragraphs (d).

8.2 If on any day the Seller is deemed to have received a Deemed Collection, the
Seller shall promptly pay an amount equal to such Deemed Collection to the
Purchaser by transfer of such amount to the Purchaser’s Account.

8.3 If any Receivable which is or is purported to be sold and assigned to the
Purchaser hereunder shall have been collected in whole or in part prior to the
Purchase Date without such Collection having been deducted from the face amount
of such Receivable prior to the Purchase Date, then the portion thereof which
shall have been so collected shall be treated for the purposes of this Deed as a
Deemed Collection thereof which has been received on the date of the Purchase
Date.

8.4 Upon receipt of the payment referred to in Clause 8.2 on account of a Deemed
Collection, the Purchaser shall re-assign to the Seller (without recourse or
warranty on the part of the Purchaser and at the sole cost of the Seller) the
relevant Receivable’or fraction thereof. To the extent, however, that the
Purchaser has transferred such Receivable to any third party, such re-assignment
of the Receivable to the Seller shall be subject to the rights of such third
party and shall only take place if and when the Purchaser is able itself to
obtain a re-assignment from such third party.

UK/1494628/08 - 12 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p13.jpg]

 

9. DEFAULT INTEREST

If any sum due and payable by either party under this Deed or under any
judgement rendered in connection therewith is not paid on the due date therefor,
such sum shall bear interest as of right and without notice at EURIBOR (three
months) determined for the period selected by the Purchaser plus 2%, on a
actual/360 basis, from the due date thereof until actual payment.

10. REPRESENTATIONS AND WARRANTIES OF THE SELLER

10.1 The Seller represents and warrants to the Purchaser that:

(a) it is a corporation duly incorporated under the laws of its jurisdiction of
incorporation, is not subject to any legal proceedings for an Insolvency Event
and has not filed an application for an Insolvency Event, its annulment as a
legal entity or the appointment of an Insolvency Officer;

(b) its execution, delivery and performance of this Deed and the transactions
contemplated hereby are within its corporate powers and have been duly
authorised by all necessary corporate action, require no action by or in respect
of, or any filing, recording or enrolling with, any governmental body, agency
court official or other authority, and do not contravene, or constitute a
default under, any provision of applicable law or regulation, order, decree or
other instrument binding upon the Seller or result in the creation or imposition
of any Adverse Claim on the assets of the Seller) other than in favour of the
Purchaser pursuant to this Deed;

(c) this Deed constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms;

(d) this Deed does not violate any contractual or other obligation binding upon
the Seller;

(e) there is no floating charge in existence on the business of the Seller;

(f) all information furnished by it to the Purchaser for the purposes of or in
connection with this Deed is true and accurate in every material respect at and
as of the time furnished; and

(g) it has its “centre of main interests”, as that term is used in Article 3(1)
of the EU Insolvency Regulation, in England and Wales.

10.2 In addition, the Seller represents and warrants to the Purchaser that:

(a) none of the Sold Receivables have been subject to any attachment or are the
subject of any encumbrance;

UK/1494628/08 - 13 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p14.jpg]

 

(b) the amount, due date and other details of each Sold Receivable as set out in
the report delivered by the Seller to the Purchaser under Clause 2.2 are true
and correct;

(c) each Receivable purported to be sold hereunder is subject to the Seller’s
General Terms and Conditions of sale set out in Schedule 1; and

(d) upon each Purchase Date hereunder the Purchaser shall acquire the ownership
of each Sold Receivable assigned on such Purchase Date and the Related Security
with respect thereto each such Sold Receivable shall be free and clear of any
Adverse Claim (other than in favour of the Purchaser) excluding for the
avoidance of doubt (i) any general preferences arising in the ordinary course of
business on the assets of the Seller and (ii) any set-off rights arising by
operation of law.

10.3 The Purchaser contemplates reselling to a third party all or part of the
Receivables purchased from the Seller, in the context of a securitisation of
Receivables of certain European subsidiaries and Affiliates of WABCO Holdings
Inc. In this connection, the Purchaser may from time to time provide the Seller
with a copy of the representations, warranties, eligibility criteria and other
relevant requirements of the proposed securitisation programme, and request that
the Seller correspondingly to make additional representations and warranties and
undertake additional covenants in respect of those Receivables sold hereunder
which may be eligible for resale under the securitisation programme. The Seller
undertakes to use reasonable efforts to comply with this request and to offer
its full co-operation in this respect.

10.4 The representations and warranties made in Clauses 10.1 and 10.2 shall be
given by the Seller to the Purchaser on the date hereof and on each Purchase
Date. The representations and warranties made in accordance with Clauses 10.1
and 10.2 shall be given as soon as practicable after the Purchaser’s request to
that effect and on each subsequent Purchase Date.

10.5 The Seller shall promptly indemnify the Purchaser against any losses
resulting from the inaccuracy of any representation made in Clauses 10.1 and
10.2 or in accordance with Clause 10.4 other than any loss or expense resulting
from negligence or fraud on the part of the Purchaser in connection therewith
and in no event shall the Seller be liable for any special, punitive or
consequential damages asserted by the Purchaser.

11. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Seller that:

(a) it is a corporation duly incorporated under Belgian law, is not subject to
any legal proceedings for an Insolvency Event and has not filed an application
for a bankruptcy;

UK/1494628/08 - 14 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p15.jpg]

 

(b) its execution, delivery and performance of this Deed and the transactions
contemplated hereby are within its corporate powers and have been duly
authorised by all necessary corporate action;

(c) this Deed does not violate any contractual or other obligation binding upon
the Purchaser; and

(d) there is no floating charge in existence on the business of the Purchaser.

12. COVENANTS

12.1 At all times from the date hereof until all Receivables have been duly paid
by the relevant Debtors to the Purchaser:

(a) the Seller shall provide the Purchaser upon request with a copy of its
latest audited annual accounts;

(b) the Seller shall comply in all respects with all laws, rules, regulations,
orders, writs, judgements, injunctions, decrees or awards to which, to the best
of its knowledge, it may be subject, and which could reasonably be regarded as
material in the context of the transactions contemplated by this Deed;

(c) the Seller shall provide the Purchaser with all information to which the
Purchaser is reasonably and properly entitled pursuant to this Deed;

(d) upon request, the Seller shall provide the Purchaser with a copy of the
invoices relating to the Receivables sold;

(e) the Seller shall furnish to or notify the Purchaser of:

(i) prior to implementation, any change in or amendment to the Credit and
Collection Policies which the Seller does not in its reasonable opinion consider
to be material;

(ii) any material change in or amendment to the Credit and Collection Policies
for approval prior to implementation, such approval not to be unreasonably
withheld; if such approval is not given by the Purchaser, no such change or
amendment of the Credit or Collection Policies will be implemented; and

(iii) such other information (including non-financial information) as the
Purchaser may from time to time reasonably request;

(f) the Seller shall keep and maintain adequate Records on a Receivable by
Receivable basis. The Seller shall give the Purchaser notice of any material
change to its administrative and operating procedures in relation to the keeping
and maintaining of Records;

UK/1494628/08 - 15 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p16.jpg]

 

(g) the Seller shall, at its expense, in a timely and commercially reasonable
manner fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the contracts related to the Sold
Receivables as if interests in the Sold Receivables had not been assigned and
sold hereunder;

(h) the Seller shall comply with the Credit and Collection Policies with regard
to all Receivables, any Related Security and the related Contract as if
interests in the Receivables had not been or were not to be sold hereunder;

(i) the Seller shall not sell, assign or otherwise dispose of, or create or
suffer to exist any encumbrance upon or with respect to any goods the subject of
any Sold Receivable, any Sold Receivable or related Contract or security, or
assign any right to receive income in respect thereof or attempt, purport or
agree to do any of the foregoing; and

(j) except as otherwise permitted hereunder, the Seller shall not extend, amend
or otherwise modify the material terms of any Sold Receivable or amend, modify
or waive any material term or condition of any Contract related thereto.

(k) the Seller shall assist the Purchaser’s auditors and provide information to
them upon request;

(1) the Seller shall not change the nature of its business.

13. TERMINATION AND DEFAULT

13.1 The Seller may at any time terminate this Deed with 5 days notice.

13.2 An Event of Default shall occur if:

(a) any party fails to pay any sum due from it hereunder at the time, in the
currency and in the manner specified herein, subject to a 5 day grace period;

(b) (in respect of the Seller) any representation or warranty made by the Seller
in Clauses 10.1, 10.2 or 10.3 is or proves to have been materially incorrect or
misleading when given;

(c) (in respect of the Purchaser) any representation or warranty made by the
Purchaser in Clause 11 is or proves to have been materially incorrect when
given;

(d) any party fails duly to perform or comply with any other obligation
expressed to be assumed by it in this Deed and such failure is not remedied
within three days after the other party has given notice thereof to such party;

UK/1494628/08 - 16 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p17.jpg]

 

(e) any indebtedness of any party in an aggregate amount of at least USD
1,000,000 is not paid when due, any such indebtedness is declared to be or
otherwise becomes due and payable prior to its specified maturity, or any
creditor or creditors become entitled to declare any such indebtedness due and
payable prior to its specified maturity;

(f) any party is unable to pay its debts as they fall due, commences
negotiations with any one or more of its creditors with a view to the general
readjustment or rescheduling of its indebtedness, or makes a general assignment
for the benefit of or a composition with its creditors;

(g) any party is subject to legal proceedings for an Insolvency Event, is
dissolved or enters in liquidation, or an Insolvency Officer is appointed in
relation to it, or any similar event occurs under the laws of any jurisdiction;

(h) any party takes any corporate or other action with a view to any of the
events set out in the preceding paragraph;

(i) the Termination Date occurs or a Termination Event occurs under the RPA

(j) an Event of Default has occurred under the Loan Agreement (as defined
thereunder);

(k) any material adverse change occurs in the financial position or the
collection procedures of the Seller;

(1) there is a default by the Seller in respect of any of its payment
obligations to third parties in aggregate in excess of USD 1,000,000 or its
equivalent at any time; and

(m) the Seller is no longer a Subsidiary (directly or indirectly) of WABCO
Holdings Inc.

13.3 This Deed shall automatically terminate upon the occurrence of any Event of
Default referred to under paragraphs (e) or (f) of Clause 13.2. If any other
Event of Default shall occur and be continuing in respect of either party, the
other party may terminate this Deed by simple notice to such party.
Additionally, the Seller shall have the right to terminate this Deed immediately
upon written notice to the Purchaser if a court or taxing authority in the
jurisdiction in which the Seller is organised or primarily does business
determines that this Deed or any arrangement substantially similar to this Deed
either (a) constitutes a security arrangement rather than a true sale or
(b) otherwise involves an actual or deemed payment by the Seller upon which a
withholding tax is due. In such an event, the outstanding Nominal Amount of all
Sold Receivables shall be considered to be a Deemed Collection and the
provisions of Clauses 8.1, 8.2 and 8.4 shall apply.

UK/1494628/08 - 17 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p18.jpg]

 

13.4 The termination of this Deed means that no further sales of Receivables may
take place, but, except as otherwise provided in Clause 13.3 above, shall not
otherwise affect the rights and obligations of the parties hereunder.

14. TAXES, INCREASED COSTS AND INDEMNITIES

14.1 The Seller shall pay all stamp duty, registration and other taxes excluding
income taxes and franchise taxes other than such taxes resulting solely from the
activities of the Seller under the Securitisation Agreements, to which this Deed
or any judgement given in connection herewith or therewith may at any time
become subject subsequent to the date of this Deed and, from time to time on
demand of the Purchaser, immediately indemnify the Purchaser against any
liabilities, costs, claims and expenses resulting from any failure to pay or any
delay in paying any such tax, except those penalties and interest charges that
are due to the negligence of the Purchaser or its agents provided that, in the
case of any payment relating to the Euro Standby Letter of Credit Agreement, the
Seller shall only be required to pay (a) amounts payable solely in respect of,
or as a result of the transaction contemplated by this Deed and the funding
thereof and (b) such proportion of any general cost equal to the proportion
which the L/C Portion relating to the transaction contemplated in this Deed
bears to the then Available L/C Portion (both terms as defined in the Euro
Standby Letter of Credit Agreement). In the case of any payment relating to the
Euro Programme Enhancement Facility Agreement, the Seller shall only be required
to pay (i) amounts payable solely in respect of, or as a result of, the
transactions contemplated by this Deed and the funding thereof and (ii) such
proportion of any general cost equal to the proportion which the Euro Programme
Enhancement Facility Portion relating to the transactions contemplated in this
Deed bears to the then Available Programme Enhancement Facility Portion. The
Purchaser shall, as soon as it becomes aware that any such stamp duty,
registration or other taxes may become due, inform the Seller of the same. If
the Seller shall request, Purchaser shall contest, or permit Seller to contest
on Purchaser’s behalf (in either case at the expense of Seller) any such stamp
duty, registration or other taxes that the Seller reasonably believes is not
lawfully owed. The Purchaser and the Seller shall cooperate to the extent
practicable, and the Purchaser shall endeavour to take such measures as shall be
practicable, with a view to lawfully mitigate any such stamp duty, registration
or other taxes and expenses. In the event that the Purchaser receives a refund
of any stamp duty, registration or other taxes for which the Seller has made an
indemnification payment to the Purchaser under this Clause 14.1, the Purchaser
will immediately pay such refund to the Seller, inclusive of any interest
thereon received from the relevant taxing authority.

14.2 All payments to be made by the Seller to the Purchaser hereunder shall be
made free and clear of and without deduction for or on account of tax unless the
Seller is required to make such a payment subject to the deduction or
withholding of tax, in which case the sum payable by the Seller in respect of
which such deduction or withholding is required to be made shall be increased to
the extent necessary to ensure that, after the making of such deduction or
withholding, the Purchaser receives and retains (free from any liability in
respect of any such deduction or withholding) a net sum equal to the

UK/1494628/08 - 18 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p19.jpg]

 

sum which it would have received and so retained had no such deduction or
withholding been made or required to be made. If the Purchaser shall be entitled
to exemption from or reduction of an applicable withholding tax, the Purchaser
will provide to the Seller such documentation as is required under the laws of
the relevant taxing jurisdiction to avail of said withholding tax exemption or
reduction.

14.3 If the Seller makes any deduction or withholding and an increased payment
becomes payable under Clause 14.2 then, if the Purchaser has been granted by any
relevant tax authority a credit or refund in respect of such payment, the
Purchaser shall (to the extent that it can do so without prejudice to the
retention of the amount of that credit or refund or any other credit or refund
and to the extent that it is not unlawful or contrary to any official directive
of the government (or any taxing or other authority or agency thereof) of the
country concerned with such credit or refund for it to do so and to the extent
that an actual pecuniary benefit is acquired by the Purchaser from such credit
or refund) pay to the Seller such sum as the Purchaser shall in its absolute
discretion determine and notify to the Seller to be equal to the proportion of
that credit or refund which will leave the Purchaser (after such payment) in no
better or worse position than it would have been in had no such deduction or
withholding been required. The Purchaser shall have an absolute discretion as to
the order and manner in which it claims any credits or refunds available to it
and the manner in which it arranges its tax affairs and it shall not be obliged
to disclose to the Seller any information regarding its tax affairs or
computations nor to take any action to procure any such credit or refund. Any
payment made under this Clause 14.3 shall be conclusive evidence of the amount
due to the Seller and shall, in the absence of any manifest or material error,
be accepted by the Seller in full and final settlement of its rights or
reimbursement hereunder in respect of the relevant payment, deduction or
withholding.

14.4 If the Seller is required to pay a withholding tax and the Purchaser
determines that (i) a tax credit is attributable to that withholding tax
payment; and (ii) it has obtained and utilised that tax credit, the Purchaser
shall pay an amount to the Seller which the Purchaser determines will leave it
(after that payment) in the same after-tax position as it would have been in had
said withholding tax not been payable.

14.5 The Seller shall from time to time on demand of the Purchaser indemnify and
reimburse the Purchaser for all sums payable by the Purchaser to the Onwards
Purchaser under clause 13.4 of the RPA. The Purchaser shall, as soon as it
becomes aware that any amounts referred to in the previous sentence may become
due, inform the Seller of the same. The Purchaser and the Seller shall
co-operate to the extent practicable with a view to lawfully mitigating
liability for such amounts.

14.6 If the Purchaser receives an inquiry from or is notified of an examination
by any taxing authority (“Tax Audit”) or becomes aware of any matter (whether or
not such matter is a Tax Audit) which might give rise to a Relevant Claim;

14.6.1 it shall immediately give notice to the Seller of the matter and shall
consult with the Seller with respect to the matter, and with respect to a Tax
Audit, permit the Seller to participate in the Tax Audit, provided that such

UK/1494628/08 - 19 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p20.jpg]

 

participation shall be limited only to matters that might give rise to a
Relevant Claim;

14.6.2 it shall:

(a) take any action and institute any proceedings, and give any information and
assistance, as the Seller may reasonably request to avoid, dispute, resist,
appeal, compromise, defend, remedy or mitigate the matter at all stages before
and after such matter gives rise to a Relevant Claim; or

(b) in connection with proceedings related to the matter or Relevant Claim, use
advisers nominated by the Seller and, if the Seller requests, allow the Seller
the exclusive conduct of the proceedings,

(c) in each case on the basis that the Seller shall fully indemnify the
Purchaser on demand against all reasonable costs incurred as a result of a
request or nomination by the Seller; and

(d) it shall not admit liability in respect of, or compromise or settle, the
matter or Relevant Claim without the prior written consent of the Seller (not to
be unreasonably withheld or delayed).

14.7 Any demand made by the Purchaser under this Clause 14 shall be accompanied
by a statement, duly certified by an officer of the Purchaser, giving reasonable
particulars of the claim for reimbursement which shall be relied upon and agreed
as authoritative by the Seller.

14.8 The Purchaser hereby agrees promptly to notify the Seller if it becomes
aware of any circumstances which could reasonably be expected to lead to a claim
on the part of the Purchaser under this Clause 14.

14.9 Without limiting any other rights which the Purchaser may have hereunder or
under any applicable law, the Seller hereby agrees to immediately indemnify the
Purchaser, TAPCO and their respective officers, directors and agents or any
assignee from and against any and all damages, losses, claims, liabilities,
reasonably incurred costs and expenses (excluding, for the avoidance of doubt,
any tax on income or profits and any franchise taxes, other than such taxes
resulting solely from the activities of the Seller under the Securitisation
Agreements), including, without limitation, reasonably incurred attorneys’ fees
(if any), and disbursements including any irrecoverable value added tax thereon
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them resulting as a consequence of

(i) reliance on any representation or warranty made by the Seller (or any
officer

of the Seller) under or in connection with this Deed, any Monthly Report or any
other information or report delivered by the Seller, which shall have been
materially false, incorrect or omitting of any material fact at the time made or
deemed made;

UK/1494628/08 - 20 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p21.jpg]

 

(ii) the failure by the Seller (or any officer of the Seller) to comply with any
applicable law, rule or regulation with respect to any Sold Receivable, Related
Security or the related Contract, or the non-conformity of any Sold Receivable,
Related Security or the related Contract with any such applicable law, rule or
regulation;

(iii) any dispute, claim, offset or defence of the Debtor (other than the
effects of the bankruptcy of the Debtor) to the payment of a Sold Receivable,
including, without limitation, a defence based on such Sold Receivable, Related
Security or the related Contract not being a legal, valid and binding obligation
of such Debtor enforceable against it in accordance with its terms, or any claim
resulting from the Receivables being governed by the general business terms of
the Debtor, or any other claim resulting from the sale of goods related to such
Receivable or the failure to perform any obligations related to such goods or
the failure to perform any obligations related to any applicable laws, rules or
regulations in respect thereof;

(iv) any material product liability claims or material personal injury or
property damage suit or other similar or related claims or action of whatever
sort arising out of or in connection with the goods which are the subject of any
Sold Receivable;

(v) any disclosure of false, misleading or incomplete information regarding the
Debtors by the Seller to the Purchaser or TAPCO or the supply of any Contracts,
Records and all other related documents to the Purchaser or TAPCO, provided that
there shall be no obligation to indemnify with respect to information, contracts
or records not generated by the Seller or any of its affiliates;

(vi) any related indemnities given by TAPCO in each of the Facilities, to the
extent that the same relate to the Sold Receivables or the transactions
contemplated in this Deed; and

(vii) any claim arising from collection activities conducted by the manner in
which the Seller or the Servicer conducts itself in the collection of
Receivables including, without limitation, any failure by the Seller, whether as
Seller or in its capacity as Servicer, to transfer any Collection to the
Operating Account,

excluding, however, (i) Indemnified Amounts to the extent resulting from the
negligence or wilful misconduct, fraud, illegal act, breach of contract or
fiduciary duty on the part of the Purchaser or TAPCO or their agents,
(ii) Indemnified Amounts arising out of the failure of any Debtor to pay amounts
lawfully owed in respect of a Sold Receivable and (iii) Indemnified Amounts
resulting from the re-characterisation of the purchase of the Sold Receivables
as another type of transaction or the absence of a true sale of the Sold
Receivables;

UK/1494628/08 - 21 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p22.jpg]

 

14.10 Promptly after receipt by the Purchaser of notice of any claim or the
commencement of any action or proceedings with respect to which an amount
described in Clause 14.1 or 14.2 or an Indemnified Amount may become payable,
the Purchaser will notify the Seller in writing of such a claim or commencement
of such action. The Seller shall be entitled at its own expense to assume, in
the name of the Purchaser, the defence of any claim, action or proceeding of
which it has received notice (whether such notice is received from the
Purchaser, a taxing jurisdiction or other claimant or a third party) with
respect to which an amount described in Clause 14.1 or 14.2 or an Indemnified
Amount may become payable and shall be entitled (at its own expense) to take, in
the name of the Purchaser, such action as the Seller shall see fit to defend or
avoid liability for any such amount described in Clause 14.1 or 14.2 or
Indemnified Amount or to recover the same from any third party. The Purchaser
shall cooperate fully with the Seller to bring to fruition the rights granted by
the Purchaser in the previous sentence, including without limitation, providing
all authorizations and powers of attorney required for the Seller to carry out
the actions described therein.

15. TRANSFERS

15.1 The Seller shall not be entitled to assign or transfer all or any of its
rights, benefits and obligations hereunder unless with the prior written consent
of the Purchaser and TAPCO, such consent not to be unreasonably withheld.

15.2 The Purchaser may at any time transfer all or part of its rights under this
Deed and the Receivables purchased by it to any third party, upon prompt written
notice to the Seller.

16. DISCLOSURE OF INFORMATION

16.1 None of the parties hereto shall, during the continuance of this Deed or
after its termination, disclose to any person, firm or company whatsoever
(except with the authority of the other parties hereto) any information which
that other party has acquired under or in connection with this Deed other than:

16.1.1 to employees, officers or agents of any of TAPCO, ABN AMRO Bank N.V., the
Banks under the Facilities, the Issuer, Standard & Poor’s, Moody’s and the
Dealers under the Dealer Agreements (but not, for the avoidance of doubt,
holders of commercial paper issued thereunder);

16.1.2 in connection with any proceedings arising out of, or in connection with,
this Deed, the Servicing Agreement, the Funding Agreement, and each of the
Facilities or the preservation or maintenance of its rights thereunder;

16.1.3 if required to do so by an order of a court of competent jurisdiction
whether in pursuance of any procedure for discovering documents or otherwise;

16.1.4 pursuant to any law or regulation or requirement of any governmental
agency in accordance with which that party is required or accustomed to act;

UK/1494628/08 - 22 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p23.jpg]

 

16.1.5 to the disclosure of any information disclosed to a prospective successor
Servicer (as the case may be) on the basis that the recipient will hold such
information confidential upon substantially the same terms as this paragraph;

16.1.6 to any governmental, banking or taxation authority of competent
jurisdiction subject to prior notice to the Sellers; or

16.1.7 to its auditors or legal or other professional advisers. 16.2 The
restriction in Clause 16.1 above shall not apply to:

16.2.1 employees or officers or agents of any of the parties referred to in
Clause 16.1 above, any part of whose functions are or may be in any way related
to this Deed;

16.2.2 information already known to a recipient otherwise than in breach of this
Clause 16;

16.2.3 information also received from another source on terms not requiring it
to be kept confidential; and

16.2.4 information which is or becomes publicly available otherwise than in
breach of this Clause 16.

17. NO LIABILITY AND NO PETITION AND LIMITED RECOURSE

17.1 No recourse under any obligation, covenant, or agreement of the Purchaser
contained in this Deed shall be had against any shareholder, officer or director
of the Purchaser or the Issuer as such, by the enforcement of any assessment or
by any proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Deed is a corporate obligation of the Purchaser
and no liability shall attach to or be incurred by the shareholders, officers,
agents or directors of the Purchaser or the Issuer, or any of them, under or by
reason of any of the obligations, covenants or agreements of such Purchaser
contained in this Deed, or implied therefrom, and that any and all personal
liability for breaches by the Purchaser of any of such obligations, covenants or
agreements, either at law or by statute or constitution, of every such
shareholder, officer, agent or director is hereby expressly waived by the Seller
as a condition of and consideration for the execution of this Deed.

17.2 The Seller hereby agrees that it shall not, until the expiry of one year
and one day after the payment of all sums outstanding and owing under the latest
maturing note under the CP Programme:

(a) take any corporate action or other steps or legal proceedings for the
winding-up, dissolution or re-organisation of, or for the appointment of a
receiver, administrator, administrative receiver, trustee, liquidator,
sequestrator or similar officer of the Purchaser or Issuer or of any or all the
Purchaser’s or Issuer’s revenues and assets; or

UK/1494628/08 - 23 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p24.jpg]

 

(b) have any right to take any steps for the purpose of obtaining payment of any
amounts payable to it under this Deed by the Purchaser or the Issuer and shall
not until such time take any steps to recover any debts whatsoever owing to it
by the Purchaser or Issuer.

17.3 Without prejudice and subject to Clauses 17.1 and 17.2, the Seller
acknowledges that its recourse against the Purchaser in respect of any matter
provided herein shall always be limited at any time to the assets of the
Purchaser, and subject to the orders of priority (if any) set out in agreements
the Purchaser entered into in the context of the purchase of Receivables
hereunder or the financing of such purchase

18. WAIVER

No failure on the part of the Purchaser to exercise, or delay on its part in
exercising, any right shall operate as a waiver thereof, nor shall any single or
partial exercise by the Purchaser of any right preclude any further or other
exercise of such right or the exercise by the Purchaser of any other right.

19. PARTIAL INVALIDITY

Without prejudice to any other provision hereof, if one or more provisions
hereof is or becomes invalid, illegal or unenforceable in any respect in any
jurisdiction or with respect to any party such invalidity, illegality or
unenforceability in such jurisdiction or with respect to such party or parties
shall not, to the fullest extent permitted by applicable law, render invalid,
illegal or unenforceable such provision or provisions in any other jurisdiction
or with respect to any other party or parties hereto. Such invalid, illegal or
unenforceable provision shall be replaced by the parties with a provision which
comes as close as reasonably possible to the commercial intentions of the
invalid, illegal or unenforceable provision.

20. NOTICES AND AMENDMENTS

20.1 Each communication to be made hereunder shall, (except expressly permitted
otherwise) be made in writing but, unless otherwise stated, may be made by
facsimile or letter.

20.2 Any communication or document to be made or delivered by any one person to
another pursuant to this Deed shall (unless that other person has by fifteen
days’ written notice to the other specified another address) be made or
delivered to that other person at the address identified in Schedule 2 to this
Deed and shall be deemed to have been made or delivered (in the case of any
communication made by facsimile) when despatched or (in the case of any
communication made by letter) when left at that address. Any communication sent
by facsimile shall be promptly confirmed by letter but the non-delivery or
non-receipt of any such letter shall not affect the validity of the original
facsimile communication.

20.3 Each communication and document made or delivered hereunder shall be in
English.

UK/1494628/08 - 24 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p25.jpg]

 

21. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

A person who is not a party to this Deed has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Deed.

22. GOVERNING LAW AND JURISDICTION

22.1 This Deed and all matters arising from or connected with it shall be
governed by, and construed in accordance with, the laws of England and Wales.

22.2 Each of the parties hereto irrevocably agrees that:

22.2.1 the courts of England and Wales shall have jurisdiction to hear and
determine any suit, action or proceeding, and to settle any disputes, which may
arise out of or in connection with this Deed and, for such purposes, irrevocably
submits to the jurisdiction of such courts;

22.2.2 the submission to the jurisdiction of the courts referred to in Clause
22.2.1 shall not (and shall not be construed so as to) limit the right of either
party to take proceedings against the other in any other court of competent
jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not if and to the extent permitted by applicable law;

22.2.3 it hereby irrevocably waives any objection which it might now or
hereafter have to the courts referred to in Clause 22.2.1 being nominated as the
forum to hear and determine any suit, action or proceeding, and to settle any
disputes, which may arise out of or in connection with this Deed and agrees not
to claim that any such court is not a convenient or appropriate forum; and

22.3 Each Party irrevocably appoints the person described as process agent (if
any) specified in the Schedule 2 to receive on its behalf service of any action,
suit or proceedings in connection with this Agreement. If any person appointed
as process agent ceases to act for any reason the appointing Party shall notify
the other Party and shall promptly appoint another person incorporated within
England and Wales to act as its process agent.

UK/1494628/08 - 25 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p26.jpg]

 

IN WITNESS WHEREOF the parties hereto have caused this Deed to be duly executed
and delivered the day and year first above written.

EXECUTED as a Deed

for and on behalf of

WABCO AUTOMOTIVE U.K. LIMITED

by an attorney in the presence of:

Signature of Witness:

EXECUTED as a Deed by

WABCO FUNDING SPRL

acting by two directors or one

director and the company secretary /s/ Paul Chardome Paul Chardome Manager

(director)

(director/company secretary)

UK/1494628/08 - 26 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p27.jpg]

 

SCHEDULE 1

General Terms And Conditions

UK/1494628/08 - 27 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p28.jpg]



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p29.jpg]

 

SCHEDULE 2

Addresses For Notice

TO THE SELLER:

WABCO AUTOMOTIVE U.K. LIMITED

c/o WABCO Europe Sprl

Att Malcolm Gilbert/Jef Van Osta

Chaussee de Wavre 1789

1160 Bruxelles

Belgium

fax: +32 2 663 98 95

attention:

TO THE PURCHASER:

WABCO FUNDING SPRL

Rue de Genval 20,

1301 Bierges,

Belgium.

fax: +32 1 620 0820

attention: Paul Chardome

Process Agent: WABCO Automotive U.K. Limited

WITH A COPY TO:

ABN AMRO BANK N.V.

Gustav Mahlerlaan 10

1082 PP Amsterdam

The Netherlands

fax : +31 20 628 46 66

attention : Nicole Grootveld-Sandig

UK/1494628/08 - 28 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p30.jpg]

 

SCHEDULE 3

Form Of Offer

Form of Offer

To: WABCO Funding SPRL

From: WABCO Automotive U.K. Limited

Dated: [•]

Dear Sirs,

1. We refer to a receivables securitisation deed (such deed, as from time to
time amended, supplemented or novated being herein called the “Receivables
Securitisation Deed”) dated on or about [•] and originally made between
yourselves as Purchaser and ourselves as Seller.

2. Terms defined in the Receivables Securitisation Deed shall bear the same
meaning herein.

3. We hereby offer to sell, to assign and to transfer to you, pursuant to the
Receivables Securitisation Deed, the Receivables listed in the Schedule hereto
and the Related Security at a Purchase Price calculated in accordance with the
Receivables Securitisation Deed and notify you that:

3.1 the aggregate Nominal Amount of all the offered Receivables, calculated as
at the date hereof, is [•];

3.2 the Purchase Price in respect of all the offered Receivables, calculated as
at the date hereof, is [•]; and

3.3 the Purchase Price is to be paid into account no. [specify number] in the
name of [specify account name] at [specify bank name and address].

This Offer constitutes an offer by us to assign and to sell to you the ownership
interest in the Receivables and Related Security referred to in this Offer.

This offer letter does not record the existence of a contract at the date hereof
and the offerer has no intention to enter into a contract at anytime prior to
acceptance (if any) of its offer in accordance with its terms of the Receivables
Securitisation Deed.

UK/1494628/08 - 29 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p31.jpg]

 

SCHEDULE 4 Certificate of Officer

[headed paper of the Seller]

[date] TO WHOM IT MAY CONCERN

This is to certify that we have, pursuant to a Receivables Securitisation Deed
dated on or about [•], sold our receivables to WABCO Funding SPRL.

If you receive notification of the sale of receivables pursuant to the above
mentioned Deed, please follow the instructions of WABCO Funding, SPRL and make
any payments owed by you to us as directed by them.

Made on [•] .

WABCO Automotive U.K. Limited

name:

title :

UK/1494628/08 - 30 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p32.jpg]

 

SCHEDULE 5 Conditions Precedent

The following are conditions precedent to the valid delivery of an Offer:

1. copies of a resolution of each of the Seller’s and the Servicer’s board of
directors, and any other necessary corporate documents, approving this Deed, the
Servicing Agreement and the other documents to be delivered by it and the
transactions contemplated hereunder;

2. certified copies of the constitutional documents relating to the Seller and
the Servicer;

3. a certificate of an authorised officer of each of the Seller and the Servicer
certifying:

(i) the names and signatures of the officers authorised on behalf of the Seller
to

execute this Deed, the Servicing Agreement and any other documents to be
delivered by such persons hereunder, on which certificate the Purchaser may
conclusively rely until such time as the Purchaser shall receive from such
persons a revised certificate meeting the requirements of this paragraph;

(ii) the authenticity of the constitutional documents relating to the Seller and
the Servicer; and

(iii) the resolutions referred to in (i) above have not been amended, modified,
revoked or rescinded;

4. complete executed copies of each Securitisation Agreement;

5. a legal opinion from legal counsel to the Seller opining on the corporate
capacity of the Seller and the Servicer addressed to the Purchaser;

6. any legal opinion considered necessary in the opinion of the Purchaser;

7. a copy of the latest audited financial statements and a copy of the latest
semi-annual unaudited consolidated financial statements of the Seller;

8. a copy of the Monthly Report for the most recently expired Collection Period;

9. copy of any other statements or contracts the Purchaser deem necessary with
regard to any Receivables;

10. all representations and warranties made by the Seller and the Servicer in
any Securitisation Agreement being true and accurate in all material respects;

11. confirmation from each of the Rating Agencies that upon execution of the
Securitisation Agreements, the Euro CP Notes will maintain their then current
rating;

12. confirmation from ABN AMRO Bank N.V. of receipt by it of the structuring fee
in terms of the Global Fee and Settlement Letter and confirmation from all other
parties thereto that all fees payable to them have been paid;

UK/1494628/08 - 31 - 224362/30-40334413



--------------------------------------------------------------------------------

LOGO [g65903ex10_1p33.jpg]

 

13. confirmation that the Seller has established the Collection Account(s) and
the arrangements for the collection of the Sold Receivables are satisfactory in
the opinion of ABN AMRO Bank N.V. and the Purchaser;

14. delivery of a solvency certificate by each of the Seller and the Servicer;
and

15. satisfaction of “Know Your Client” requirements of ABN AMRO Bank N.V. and
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.

UK/1494628/08 - 32 - 224362/30-40334413